Case 4:19-cv-00723-RWS Document 40 Filed 07/01/20 Page 1 of 1 PageID #: 409



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

JUSTIN TRUDEAU,                                   §
                                                  §
                                                  §   CIVIL ACTION NO. 4:19-CV-00723-RWS
                 Plaintiff,                       §
                                                  §
v.                                                §
                                                  §
UNIVERSITY OF NORTH TEXAS, BY                     §
AND THROUGH ITS BOARD OF                          §
REGENTS; et al.;                                  §
                                                  §
                 Defendants.                      §

                                            ORDER

     .    Before the Court is Defendants’ Unopposed Motion to Appear Telephonically (Docket No.

39). Having considered the motion, and because Plaintiff Justin Trudeau does not oppose the

requested relief, the Court finds that good cause supports the motion and that it should be

GRANTED. It is therefore

          ORDERED that the July 7, 2020, hearing on Defendants’ motion to dismiss Trudeau’s

second amended complaint shall be held telephonically. The Court shall contact the parties to

provide dial-in information for the hearing no more than 24 hours beforehand.


         So ORDERED and SIGNED this 1st day of July, 2020.




                                                       ____________________________________
                                                       ROBERT W. SCHROEDER III
                                                       UNITED STATES DISTRICT JUDGE
